Martin, P. J.,
On Oct. 25, 1926, a jury of view was appointed to assess the damages accruing to the petitioner, Barbara L.- Hutchinson, by the change of grade of Sixty-ninth Street, from Chester Avenue to Regent Street. On April 15, 1929, a report was filed awarding damages to Barbara L. Hutchinson in the sum of $2761 and to Edna B. Whealton, administratrix of the estate of Analey L. Whealton, $1615.
On May 16, 1929, separate appeals were filed by the City of Philadelphia from the awards to Barbara L. Hutchinson and Edna B. Whealton, administratrix.
On May 24, 1929, a rule was granted to show cause why the appeal as to Barbara L. Hutchinson should not be struck off on the ground that it had not been entered within thirty days from the date of filing the report, in accordance with the Act of April 2,1903, P. L. 124.
The report of the viewers was filed in the prothonotary’s office and was stamped by the prothonotary as of the date of April 15, 1929, and entered in the docket as having been filed on that date.
At the argument of the rule to show cause why the appeal should not be struck off, counsel for the City handed to the court an affidavit made by a stenographer in the employ of the Board of Viewers, in which it is statéd that “he did, on April 16, 1929, file in the Prothonotary’s office the report of the Board of View.”
The affidavit of the stenographer is no part of the record and cannot be accepted by the court to overthrow the official stamp of the prothonotary and the entry in the docket.
The appeal, not having been taken within thirty days from the date of filing the report, should be struck from the record.
And now, to writ, June 12,1929, the rule to show cause why the appeal from the award of the jury of view made to Barbara L. Hutchinson should not be struck from the record is made absolute; and the report of the jury of view as to Barbara L. Hutchinson is confirmed.